ORDER
Pursuant to Rule 31, RLDE, of Rule 413, SCACR, Disciplinary Counsel seeks an order appointing an attorney to assume responsibility for Mr. Prioleau’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts Mr. Prioleau may have maintained.
IT IS ORDERED that W. Steven Johnson, Esquire, is hereby appointed to assume responsibility for Mr. Prioleau’s client files, trust account(s), escrow aecount(s), operating accounts(s), and any other law office accounts Mr. Prioleau may have maintained. Mr. Johnson shall take action as required by Rule 31, RLDE, to protect the interests of Mr. Prioleau’s clients and may make disbursements from Mr. Prioleau’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of William Fripp Prioleau, Esquire, shall serve as notice to the bank or other financial institution that W. Steven Johnson, Esquire, has been duly appointed by this Court.
/s/ James E. Moore, A.J.
FOR THE COURT